Citation Nr: 0640284	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  03-03 744	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a postoperative 
left inguinal hernia.

2.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1979 to November 1983 and from August 1984 to August 
1992.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision by 
the Waco RO.  In June 2003, a videoconference hearing was 
held before the undersigned; a transcript of this hearing is 
of record.  In January 2004, these matters were remanded for 
additional development and notice.

The issue of entitlement to service connection for 
hemorrhoids is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any action on his part is required.


FINDING OF FACT

The veteran's postoperative left inguinal hernia had its 
onset in service.


CONCLUSION OF LAW

Service connection is warranted for postoperative left 
inguinal hernia.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the decision below grants the benefit sought, there is no 
reason to belabor the impact of the VCAA in this matter.  The 
veteran will be provided notice regarding the rating of the 
disability and effective date of the award when the RO 
implements the Board's decision.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

II. Factual Background

The veteran's service medical records reflect that on service 
separation examination, he was found to have an enlarged 
right inguinal canal.  

Postservice, private treatment records show that in March 
1993 the veteran was found to have a right inguinal hernia.  
In the course of evaluation for the right inguinal hernia the 
veteran was found to also have a left inguinal hernia.  He 
underwent bilateral inguinal herniorrhaphy in January 1994.  

At a June 2003 videoconference hearing, the veteran related 
his inguinal hernia to strenuous activities serving in the 
Marines. 

On March 2006 VA examination pursuant to the Board's remand, 
the examiner indicated that the veteran's claims file was 
reviewed, and noted the history recounted by the veteran.  
Examination revealed no recurrence of the left inguinal 
hernia, but showed a herniorrhaphy scar.  The physician 
opined, in essence, that it was at least as likely as not 
that the veteran's postoperative left inguinal hernia was 
related to his service.  As rationale, the physician noted 
that the veteran's service involved strenuous active.  He 
cited the January 7, 2005 Journal of American Medical 
Association in support of the opinion.  

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Although a left inguinal hernia was not noted in service (and 
apparently not until more than a year after service), a VA 
examining physician who reviewed the record and examined the 
veteran opined that the veteran's postoperative left inguinal 
hernia was related to his activities in service.  The 
physician explained the rationale for the opinion, and cited 
supporting medical treatise.  As etiology of a disability is 
a medical question, and as the Board finds no reason to 
question the expertise of the VA opinion-providing physician, 
the Board concludes that the evidence supports the veteran's 
claim.  Hence, service connection for postoperative left 
inguinal hernia is warranted.  



ORDER

Service connection for postoperative left inguinal hernia is 
granted.


REMAND

On October 2005 VA examination, the examining physician 
indicated that the claims files were reviewed, noted that 
hemorrhoids were not reported in service medical records, and 
provided an opinion indicating the veteran's hemorrhoids were 
unrelated to his active service.  However, close review of 
the veteran's service medical records reveals that he was 
seen on May 16, 1985 for complaints of rectal bleeding, and 
that rectal examination showed "few small ext. hemorrhoidal 
tags".  Consequently, the opinion of the October 2005 VA 
examiner was based on a less than completely accurate account 
of the facts shown, and another medical advisory opinion in 
the matter is necessary.  It is noteworthy (in light of 
comments by the October 2005 examiner) that the veteran 
underwent hemorrhoid surgery after service.  That there is no 
evidence of recurrence of hemorrhoids following 
hemorrhoidectomy would not be a bar to establishing service 
connection for postoperative hemorrhoids.  

In addition, in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the Court held that the notice requirements of 
the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include regarding degree of disability and 
effective date of disability).  Here, the veteran has not 
been provided such notice.  Since the case is being remanded 
anyway, there is an opportunity to correct such deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  With respect to a hemorrhoid 
disorder, the RO should provide the 
veteran notice regarding the rating of 
such disability and effective dates of 
awards in accordance with the Court's 
guidance in Dingess/Hartman, supra.  The 
veteran should have ample opportunity to 
respond.

2.  The RO should then arrange for the 
veteran to be examined by a proctologist 
to determine the etiology of his 
postoperative hemorrhoid disorder.  The 
examiner must review the veteran's claims 
file in conjunction with the examination 
(noting the cited reference to 
hemorrhoidal tags in the service medical 
records) and opine whether it is at least 
as likely as not that the veteran's 
postoperative hemorrhoid disorder is 
related to his service and the rectal 
complaints/findings noted therein.  The 
examiner should explain the rationale for 
the opinion given.

3.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental SOC 
and afforded the opportunity to respond.  
The case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


